Dissenting Opinion by
Judge Rogers :
One seeking an English or American precedent for what the Pennsylvania Crime Commission has done here would journey far into history before encountering its like. Judge Crumlish in his dissenting opinion has properly referred to the excesses of McCarthyism. But the extravagant charges, invidious implications of wrongdoing and other assaults on the reputations of the victims of that era were soon understood to be the product of one man’s distorted conception of disloyalty to Country, although ostensibly undertaken by a subcommittee of the United States Senate. And, being essentially the acts of a single person, those injustices could be and were eventually requited when the offender was brought to book. The perpetrator of the injuries here is the State itself.
The parties have provided us with a stipulation which essentially establishes that the Commission in the course of investigating alleged criminal activities and the relationship thereto of public officials in the City of Chester, Delaware County, conducted interviews and private hearings during August and September 1971. None of the respondents here knew what information was sought or obtained by the Commission nor, under the practices of the Commission, was such information available to them. Nevertheless, some of such information found its way to press, television and radio. None of the respondents was interviewed or invited, summoned, or permitted to participate in the Commission’s private hearings. The Commission con*585ducted a public hearing on September 8, 1971 in a large public room of a downtown Philadelphia hotel. Press, television and radio were invited and provided accommodations. The Chairman opened that hearing by stating that the subject matter was protected gambling operations and bailbond racketeering in Delaware County. The Commission scheduled a further public hearing for October 4, 1971 at the auditorium of the Law-School of Villanova University, located in Delaware County. The news media specifically and the public generally were notified by the Chairman of the Commission and its attorneys that a purpose of this hearing would be the public examination of the respondents. The respondents were, coincident -with this public announcement, subpoenaed to appear “. . . to testify to the truth and give evidence, concerning criminal activities, their prevention and control, the administration of justice, and relationships among persons involved in criminal activities, public officials and private associations, in Pennsylvania.”
One of the respondents is Harry A. McNichol, who was and is a Commissioner of Delaware County. He was a candidate for reelection to that high office in the general election held November 2, 1971. His name had never been mentioned in any of the private hearings of the Commission as having any connection whatsoever with any of the activities under investigation. Another respondent, John H. Nacrelli, was a candidate for the office of Mayor of the City of Chester at the same election. The respondents determined to resist the subpoenaes. The Commission informed the news media not only that the respondents had been subpoenaed to appear at Villanova Law School on October 4, 1971, but that they were resisting the subpoenaes and that such resistance was a “delaying tactic.” When, after notifying the Commission that an application would be made *586to this court to quash the subpoena at a time certain, the respondents’ counsel were met in the corridors adjoining our courtroom by press and television photographers obviously on the qui vive by Commission agents and employees. Respondents’ counsel were similarly encountered when they appeared at the Villanova Law School Auditorium to protest the proceedings and to advise the Commission that they believed under the law their clients were not required to obey the Commission’s subpoenas.
Despite the fact that it was the Commission’s usual practice to interview or examine witnesses in private session before conducting a public hearing, despite the fact that none of the respondents had been interviewed, examined privately or informed of what might be expected to be asked of them, and despite the fact that, in Mr. McNichol’s case, no one had connected him with any alleged irregularities, these respondents were summoned for public examination before the specially invited and accommodated news media with photographic implements of every kind, to testify to “[c]riminal activities . . . and relationships among persons involved in criminal activities, public officials and private associations, in Pennsylvania.”
The first section of the first Article of the Constitution of Pennsylvania provides: “All men are born equally free and independent, and have certain inherent and indefeasible rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing and protecting property and reputation, and of pursuing their own happiness.” (Emphasis supplied.)
The respondents are thus accorded a constitutional right to possess and protect their good names, as firm as their right to enjoy and defend life and liberty and to hold and safeguard property. Meas v. Johnson, 185 Pa. 12, 39 A. 562 (1898). Their right in this regard is *587equally protected from State invasion by tbe Fourteenth Amendment to the Constitution of the United States, where it is expressed in negative terms: “. . . nor shall any State deprive any person of life, liberty, or property, without due process of law. . . .” The requirement of due process extends to administrative proceedings. Commonwealth ex rel. Chidsey v. Mallen, 360 Pa. 606, 63 A. 2d 49 (1949) ; Taylor v. Weinstein, 207 Pa. Superior Ct. 251, 217 A. 2d 817 (1966). Where the administrative body has adjudicatory powers, the party affected must be apprised of the nature of the hearing and be afforded the opportunity to offer evidence and to examine that of the opposition. Ashbury Truck Co. v. Railroad Commission of the State of California, 52 F. 2d 263 (1931), aff'd 287 U.S. 570, 53 S. Ct. 94 (1932). Where, as here, the agency of government is investigatory, a less stringent but no less essential requirement obtains. The procedures must be fundamentally fair.
In my view, the procedures of the Commission in this case were grossly unfair, and violative of the Constitutions of this State and of the United States.
What happened here flowed naturally enough from the legislation creating this Commission which is markedly different from those governing investigatory bodies having similar purposes created in other jurisdictions, including the bodies whose procedures were reviewed and found adequate in the cases relied upon by the Commission here, Hannah v. Larche, 363 U.S. 420, 80 S. Ct. 1502 (1960), and Zicarelli v. Neto Jersey State Commission of Investigation, 55 N.J. 249, 261 A. 2d 129 (1970), prob. juris, noted, 91 S. Ct. 916 (1971).
The Pennsylvania Crime Commission is in the Department of Justice. Section 202 of The Administrative Code of 1929, Act of April 9, 1929, P. L. 177, as amended, 71 P.S. §62. It consists of four Commissioners, all *588appointed by the Governor, and tbe Attorney General as Chairman. Section 469(a) of The Administrative Code of 1929, 71 P.S. §179(a). Hence all of the members are appointed by the Governor. The Attorney General is Chairman. The Chairman appoints and fixes the compensation of an executive director, and of such other employees as he finds necessary. By Section 923(3) of The Administrative Code of 1929, 71 P.S. §307(3), the Commission is given power “[t]o investigate crime generally, and . . . specifically but not limited to any relationship between any combination of persons involved in the commission of crimes on one hand, and any government or political unit. . . .” By the same section of the Code, 17 P.S. §307-7(9), the Commission is empowered to require the attendance and testimony of witnesses . . relative to any investigation which the commission may conduct . . . .” It is authorized “[t]o compile and publish rules for the calling of meetings and to carry out the provisions of this act. Such rules may be altered or amended at any time but shall not take effect until filed with the Secretary of State.” 71 P.S. §307-7 (10). Our research has failed to unearth another instance of a board, commission or body charged with the investigation of criminal activities for legislative use having the following characteristics of the Pennsylvania legislation: (1) appointment of all members by the executive, (2) the employment and compensation of all staff by the Attorney General appointed by the Governor, (3) the total absence of statutory provision for minimum protection of prospective witnesses, and (4) the total commitment to the investigatory body of the power to establish rules of procedure, including those affecting witnesses.
The Commission contends that its subpoenas here requiring the respondents to appear and testify publicly at a well advertised hearing, to which the news me*589dia were specially invited, about “crime in Pennsylvania” without knowledge of what aspect of crime in Pennsylvania would be examined, or on what subjects they were supposed to give evidence, are enforceable on the authority of two cases. The first of these cases, Hannah v. Larche, supra, was an attack on two rules of the Federal Commission on Civil Rights; one providing that the identity of persons submitting complaints to the Commission need not be disclosed to persons subpoenaed to testify, and the other denying the right to cross-examine witnesses appearing before the Commission. The plaintiffs in that suit sought to enjoin the Commission from compelling their testimony. The hearing sought to be forestalled was scheduled after the Commission had interviewed the plaintiffs and after the plaintiffs were asked to and refused to answer written interrogatories based upon complaints received by the Commission that the plaintiffs had, as registration officials, denied voting rights. The difference between the treatment accorded the plaintiffs there and the respondents here in the light of fundamental fairness is in the order of the difference between the trial of John Thomas Scopes and the St. Bartholomew’s Day Massacre. It is not a question here of seeking the identity of accusers or of the asserting the right of cross-examination. Here, admittedly in the case of Mr. McNichol and so far as we know in the case of other respondents; there cure no accusers. These respondents complain that they are compelled to appear before television, press and radio as persons presumably knowledgeable concerning crime in Pennsylvania without interview, private interrogation, or notice of what subjects they are to be examined upon.1 To contend, for *590instance, that Mr. McNichol’s reputation would not be sullied by being required to appear and attempt to answer questions concerning subjects about which he has no prior knowledge and concerning which this Commission has no reason based upon the testimony of others to believe he has knowledge, is worse than specious. The act of calling him implied what the Commission has been forced in this litigation to admit to be false, that is, that Mr. McNichol has been connected by others with the alleged crimes under investigation. And if Mr. McNichol, a County Commissioner, why not other candidates who happen to reside in a community where the Commission believes that crime involved with local politics may exist? Why not the County judges running for election or a candidate for Governor or indeed a candidate for the Presidency of which there are a plethora now passing in our midst? Amazingly, the Commission’s answer is, indeed why not? Both in its brief and in argument before this court the Commission asserts that it may, without infringing any Constitutional right of the subject, subpoena anyone it desires to bring before it whether or not it has any reason based on previous investigation to believe that the person subpoenaed has knowledge or information concerning the inquiry, and that it may do so without any prior contact with the proposed witness. It contends that it may do this to a public person coincident with an invitation to the news media to report and photograph the witness’ appearance before its inquisitors. This is not, and never has been the law in any jurisdiction adhering to the Bill of Rights and is so violative of fundamental fairness that, as pointed out infra, the statute which leads a Commission of State *591government to believe that it has such power must be examined with great circumspection.
Nor is Zicarelli v. New Jersey State Commission of Investigation, supra, authority for the constitutionality of what this Commission has done. The Commission’s use of this case in brief and argument is disingenuous in the extreme, as the following excerpt from Judge Weintraub’s opinion clearly demonstrates:
“In other words, the S.C.I. can respect the demands of due process without disobeying the letter or spirit of the statute. . . .
“We add that nothing occurred in the present matter which suggests the S.C.I. intends to transgress those limits. The S.C.I. met the provisions of the Code of Fair Procedure, L. 1968, c. 376, N.J.S.A. 52:13E-1 to 10. A copy of that statute was served upon each appellant with the subpoena, and the subpoena contained a sufficient statement of the subject of the investigation. N.J.S.A. 52:13-E-2. The right to have counsel present and to receive his advice, N.J.S.A. 52:13-E-3, was respected. The hearing was private. There has been no trace of a purpose to deivy due process.” (Emphasis supplied.) There is no Code of Fair Practice in Pennsylvania. The Pennsylvania Commission’s rules are not equivalently protective and such as they are, are subject to rescission by the Commission almost without notice. Whereas the subpoena in Zicarelli stated precisely the subject of the inquiry, the instant subpoenas ask that the witnesses give evidence on “crime in Pennsylvania.” Far from a private hearing, these respondents are summoned to a college campus to confront an intimidating array of reporters,. photographers and television cameras. In my view there is here demonstrated a clear purpose not only to deny due process but, without reason in the public interest, to destroy the good names and the public careers of such of the respondents as may be public officers.
*592Not only are Hannah v. Larche and Zicarelli v. New Jersey State Commission of Investigation, factually in-apposite, the statutes of the jurisdictions there involved provided due process protections. In Hannah v. Larche, the investigation was being pursued under the Civil Rights Act of 1957. Section 203(a) of that Act, for example, required that if the Commission determined that evidence or testimony might tend to degrade or defame any person such evidence should be taken in executive session. This protection has indeed been broadened since. See 42 U.S.C.A. §1975a(e). Other rights were and are accorded by the Civil Rights Act but not afforded by the Pennsylvania Commission’s rules, which we will not detail because they would overburden this opinion.2
As for Zicarelli, the State of New Jersey had and has a Code of Fair Practice. 52 N.J.S.A. §52: 13-#-1 to -10. By Section 2 the witness is to be given a general statement of the subject of the investigation. Other sections of the Act plainly suggest that, as happened in Zicarelli, public hearings should be called only after witnesses had been examined at private hearings. New York has also provided the protection of a Fair Hearings Act, incorporated in its Civil Rights Law and substantially similar to the New Jersey Act.- N. Y. Consol. Laws Service, Civil Rights Act, §73. By contrast, Pennsylvania has provided no such protections. The Crime Commission Act simply gives the Commission the power to subpoena and the authority “[t]o compile and publish rules for the calling of meetings. . . .”3 71 *593P S. §307-7. The Pennsylvania Commission has promulgated rules. These rules are “non-rules” in the true Orwellian sense. Hearings may be closed or open as the Commission may direct. The Commission may and it does release to the press information received at closed hearings as it sees fit.4 The hearings may be conducted by any staff member; the presiding officer may in his sole discretion admit evidence and permit, refuse to permit, interrupt and terminate any statement made by a witness; anyone deemed by the Commission to have information may be summoned, as may Ms records; the papers may be retained and copied; subpoenas need not disclose the subject of the inquiry; and finally the rules may be amended and rescinded at any time. The latest version of these rules is to-be found in Volume 1, Number 77 of the Pennsylvama Bulletin and are instructive reading for a draftsman who might desire to provide the semblance while avoiding the reality of any restraint upon the activities of an administrative body.5
I would therefore hold that the actions of the Commission here were so lacking, in due process that these subpoenas should not.be enforced by this court. I would also hoM that the Crime Commission Act and the Rules of tMs Commission, separately and in combination, are unconstitutional as empowering the Executive to deprive citizens of tMs Commonwealth of their constitu*594tional right to liberty and reputation without due process of law.
I agree with Judge Crumlish's dissenting opinion based upon the Fourth Amendment. I would add to his authorities Annenberg v. Roberts, 333 Pa. 203, 2 A. 2d 612 (1938), which, despite the animadversions of the Commission, is still the law of Pennsylvania.
I dissent.

 The Commission contends that its practice of announcing the subject matter at the opening of the hearing is sufficient notice and that neither by the subpoena, as is required in the statutes of *590other jurisdictions, or by any other prior means are the respondents entitled to know even of the general nature of the inquiry. I believe this practice to be grossly unfair.


 For instance, the witness may be additionally examined by his own counsel. Not so under this Commission’s rules which permit counsel to advise but not “otherwise participate in the hearing.”


 Query: Does the power to make rules concerning meetings confer the power to make rules concerning hearings and the rights of witnesses?


 Such disclosure is specifically prohibited, under serious penalties, by the New Jersey and New York legislation.


 It is interesting to note that this version of the Rules was promulgated without.the notice provided for by the Commonwealth Documents. Law. Act of July. 31, 1968, P. L. . . , No, 240, 45 P.S. §1101., The Commission claims ..exemption on the,, grounds .that the subject matter is agency “procedure or practice.” In this writer’s view, the Legislature did not intend agency rules affecting citizens rights to procedural due process to escape prior public scrutiny.